AFCP 2.0
1.	Applicant’s request for entry into AFCP 2.0 is acknowledged.   

Response to Amendment
2. 	The newly amended subject matter in claims 1, 15 and 22 concerning “…the content to detect an event in the physical environment using a distributed computing cluster by: splitting the content into chunks that are processed by map tasks in a parallel manner; and sorting an output of the map tasks to provide the detected event...” raises new issues but would overcome all of the rejections in the most recent Final Office Action mailed on 01/28/2021. Specifically, the submitted amendments overcome the 35 USC 102 rejection of Siminoff as discussed in the telephonic interview held on 03/16/2021 and as pointed out by Applicant’s remarks filed on 03/16/2021 (see pages 11-12). 

3. 	The newly amended subject matter in claims 4 and 18 concerning “…wherein processing the content to detect the event includes selecting at least one of: pixels corresponding to an instance of a class; pixels that are spatially clustered; or pixel clusters fitting an appearance-based model for the class...” raises new issues but would overcome all of the rejections in the most recent Final Office Action mailed on 01/28/2021. 

4. 	Nonetheless, the examiner performed an updated search and completed additional consideration of the after final amendment, which resulted in discovering a 
 	For example, Jia discloses the content to detect an event in the physical environment using a distributed computing cluster by: splitting the content into chunks that are processed by map tasks in a parallel manner; and sorting an output of the map tasks to provide the detected event (Jia discloses a method and system for identifying threats and recognizing specific objects. The system including a High Performance Computation (HPC) framework. The HPC can include an Apache Hadoop distributed storage and distributed processing system; multiple GPUs for parallel computations; and a front-end web server for data storage and retrieving. The Hadoop system (or Apache Hadoop framework) utilizes the MapReduce implementation to distribute the computational algorithms parallel on each high performance computing cluster. The cloud-based high performance computation framework can process the WAMI data concurrently using different computational facilities, including computer clusters and GPUs. The task manager/splitter, e.g., configured with Mapper, is in charge of dividing the incoming image into sub-images which are processed in parallel. The sub-results obtained are then linked together by the task manager/linker. The final results, such as tracks, are stored in the database and provided for visualization. Exemplary computation modules include a register, detector and associator in the cloud system; see figs. 1, 10, 12 and paragraphs 0091-0098, 0142, 0039). 
 	Jia further discloses the content to detect the event includes selecting at least one of: pixels corresponding to an instance of a class; pixels that are spatially clustered; or pixel clusters fitting an appearance-based model for the class (The object classification can include machine learning Deep Neural Networks (DNN); see paragraph 0114. The foreground generation process can include pixel value comparison at 440, assigning values to generate foreground image at 450, and foreground extraction at 460. The foreground generation is also a parallelized process implemented based on GPUs; see paragraphs 0071-0077). 

	No other amendments were suggested by the Applicant or the Examiner to overcome the Jia reference and put the case in condition for allowance.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698 
03/24/2021